FILED
                           NOT FOR PUBLICATION                                MAY 15 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WESTERN WATERSHEDS PROJECT;                      No. 13-15421
et al.,
                                                 D.C. No. 3:11-cv-08128-NVW
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

UNITED STATES FOREST SERVICE,

              Defendant - Appellee,

  And

ARIZONA CATTLE GROWERS’
ASSOCIATION; et al.,

              Intervenor-Defendants -
Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted May 13, 2015**
                              San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, OWENS, Circuit Judge and BATTAGLIA,***
District Judge.

      Plaintiffs Western Watersheds Project and the Center for Biological

Diversity appeal the district court’s grant of summary judgment to the defendant in

regard to the renewals of grazing permits for two allotments of national forest land.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.

      Courts may overturn agency action only if it is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” W. Watersheds

Project v. Kraayenbrink, 632 F.3d 472, 481-82 (9th Cir. 2010) (citing 5 U.S.C. §

706(2)(A)).

      Plaintiffs argue that monitoring data on the two allotments indicate that the

vegetative and soil conditions of the land are declining. They argue that the Forest

Service therefore abused its discretion in concluding that “monitoring indicates

that current grazing management is meeting, or satisfactorily moving toward,

objectives in the land and resource management plan,” as it was required to do to

renew the applicable grazing permits without conducting further environmental

analysis. FY 2005 Appropriations Act, Pub. L. No. 108-447 § 339.



        ***
             The Honorable Anthony J. Battaglia, District Judge for the U.S.
District Court for the Southern District of California, sitting by designation.

                                          2
      However, the district court properly concluded that the Forest Service’s

conclusion was not arbitrary or capricious. First, the Forest Service has the

discretion to rely on its own data suggesting that the soil conditions on the land are

in fact improving. See Conservation Cong. v. Finley, 774 F.3d 611, 617 (9th Cir.

2014) (“[W]hen reviewing scientific judgments and technical analyses within the

agency’s expertise, the reviewing court must be at its most deferential.” (internal

quotation marks omitted)). Likewise, the Forest Service rationally concluded that

declining conditions were in part due to drought in the area, and that their adaptive

grazing management satisfactorily responded to these circumstances. Finally, as

the district court noted, the land and resource management plan includes not only

the objective of maintaining soil and watershed conditions, but also to “[p]roduce

the maximum amount of forage, consistent with other resource values, for use by

wildlife and livestock on a sustained yield basis.” The district court properly

determined that the Forest Service’s actions in concluding that current grazing

management was satisfactorily moving towards these and other objectives in the

plan were neither arbitrary nor capricious.



      AFFIRMED.




                                          3